Citation Nr: 1210305	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hand disability, including osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to December 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2008, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for hypertension.  

The  issue of whether new and material evidence has been presented to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record (See May 2011 A Form 21-526b), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hand disability, including osteoarthritis, was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hand disability, including osteoarthritis, was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2008, prior to the initial adjudication of the claim. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with his claims file, and pertinent, available, post-service treatment records have been secured.  There is no indication that these are incomplete.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  Here, there is no medical evidence of a bilateral hand disability, to include osteoarthritis, until many years after the Veteran's Air Force service.  A medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Accordingly, the Board will address the merits of the claim.

Law and Regulations 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran urges that he injured his hands while he on temporary duty in Vietnam.  In a January 2008 written statement, he reported that while working with Turboprop jets in Vietnam, his hands were pinched between a vat ridge and the lid used to cover the vat.  His hands are now very sore and he feels this is because of the incident.  He has stated that this occurred while he was TDY at Tan Son Nhut air base.

The Veteran's SPRs show that he served on active duty in the U.S. Air Force from February 1969 to December 1972 and that he was an aircraft and Turboprop mechanic.  It is undisputed that he served in Vietnam, as the remarks "Indochina: Yes" and "Vietnam: Yes" are noted in his DD Form 214.  Multiple DD Form 1351-2, Travel Voucher or Subvouchers contain itineraries reflecting that he made numerous TDY trips from Taiwan into Vietnam.  He traveled to Quihnon, Vietnam, in July 1970, to Tan Son Nhut (TSN) in September 1970, and back to Taiwan in September 1970.  He traveled to TSN again in February 1971.  He went to TSN in May 1971 and again to TSN and Da Nang in November 1971.  

However, the Veteran's STRs, including his November 1972 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of hand injury, disability or arthritis.  Contrary to showing any disability of the hands during service, the separation examination report reflects normal upper extremities and notes that the right wrist was functionally and anatomically normal.  This was a reference to the fact that the Veteran reported at enlistment that he had a history of a healed right wrist fracture in 1967.  

Postservice VA treatment records from Sioux Falls VA medical Center (VAMC) include a June 2002 report of comprehensive physical examination to establish primary care at this VAMC.  The Veteran did not report any history of injury to the hands nor did he complain about current hand disability.  He reported multiple musculoskeletal complaints by history, including his wrist fracture prior to service, but does not mention the hands.  Additional Sioux Falls VAMC records are dated from August 2005 through June 2008.  These show that the Veteran had a problem list that included multiple osteoarthritis and osteoarthritis with degenerative disc disease dating from October 2006.  An occupational therapy consultation performed at the St. Cloud VAMC in February 2008 reflects the Veteran's complaints of hand pain.  X-rays indicated severe osteoarthritis and degenerative changes right and left interphalangeal joint of the thumb and moderate bilateral osteoarthritic degenerative changes, inter-carpal joint space.  The Veteran reported that he had an old injury since 1970 or 1971 when a barrel lid slammed onto his hands.  

It is not in dispute that the Veteran now has bilateral disability of the hands, to include arthritis.  However, it not shown by the record that the disability was present in service or manifested in the Veteran's first year post-service.  The Veteran alleges that disability resulted from an incident which occurred while he was on TDY at TSN in Vietnam.  Although it is uncontroverted that he did perform TDY to TSN, the record does not show any indication that he sustained an injury of the hands in service that resulted in current disability.  Rather, the record shows that there was no abnormality at the time of service separation, as documented in the physical examination at separation.  

Moreover, the lack of complaints or findings regarding the hands in the 2002 comprehensive examination report suggests no disability was identified at that time.  It is notable that the 2002 examination report indicates that the Veteran reported other injuries such as separating ribs after falling on a basketball, a history of a fractured nose, and a history of a fractured right wrist as a child.  However, the examination report does not reflect any complaints of prior injury to the hands or complaints of a current disabling hand disability.  Given that the Veteran reported his other injuries, one would reasonable expect that he would have reported the injury to his hands and any current symptoms related to his hands at the examination.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's bilateral disability of the hands, to include arthritis, to service or to any event therein.  Accordingly, service connection for bilateral disability of the hands, to include arthritis on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Veteran may still establish service connection for bilateral disability of the hands by affirmative and competent evidence that such is related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of the disability is many years after the Veteran's discharge from service in 1972 (2005 according to VA treatment records) with an intervening examination in which the Veteran did not report hand complaints.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that these disabilities are service-related.  Furthermore, there is no competent evidence that links bilateral hand disability to the Veteran's service.  

To the extent that the Veteran may be contending a continuity of symptomatology since service, given the negative findings at service separation and the lack of complaints related to the hands at the time of the 2002 examination, the Board concludes that the Veteran's current reports of a continuity of symptoms since service are not credible.  

The Veteran believes that his bilateral hand disability is related to injury in service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current disability is related to his active service.  The Veteran is not competent to render an opinion as to the etiology of any current hand disability.  According, his lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a bilateral hand disability, including osteoarthritis, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


